Warren E. Burger: We will hear arguments next in 68original, Commonwealth of Pennsylvania v. State of New Jersey. Mr. Silver, you may proceed whenever you are ready.
Lawrence Silver: Mr. Chief Justice and may it please the court.
Warren E. Burger: A motion for leave to file a complaint.
Lawrence Silver: I am aware of that, Your Honor, but I think in order to fully understand the issues relating to that, some explanation has to be made of the underlying Tax statute that would be brief as to that.
Warren E. Burger: The statute was raised from Austin v. New Hampshire?
Lawrence Silver: The statute similar to the one declaring constitutional in Austin v. New Hampshire.
Warren E. Burger: There is a familiarity with that.
Lawrence Silver: Of course, the Pennsylvania in 1971 passed the Domestic Income Tax and, in response to that, New Jersey passed its Commuter’s Tax known as the Transportation Benefits Tax Act. It taxes both Pennsylvania citizens who cross over to New Jersey and New Jersey citizens who cross to Pennsylvania, but immediately exempts those persons and, in fact, even does not require the filing of a return. The issue, therefore, is whether or not that statute falls squarely within the holding in Austin, and we think it does. The issue before the court raised by New Jersey’s motion, our position, is whether Pennsylvania, as a state, has standing to sue first for declaration that that statute is unconstitutional and the injunctive relief which should follow and, the second issue, whether or not has standing to seek the retroactive application of such determination and an accounting and repayment for the funds collected by New Jersey.
William H. Rehnquist: Your case, then is different from Maine in Massachusetts that, in your case, it has not been established that the New Jersey tax is unconstitutional.
Lawrence Silver: There is no court declaration as to that. We have two aspects. We have a first hurdle to get over. They already have the Austin case, which we do not. In the first instance, we would ask the Court first to take jurisdiction to determine whether or not the statute is or is not constitutional. I might add that I hope to explore the issue to be so clear as to really require summary disposition of that matter by the Court.
William H. Rehnquist: What standing does Pennsylvania have to challenge the New Jersey tax insofar as it bears on Pennsylvania citizens? In Austin, the challenge was by individual taxpayers claiming violation of privileges and immunity.
Lawrence Silver: Mr. Justice Rehnquist, we assert several issues standing as to our first count. The first issue and I think the most important one is that, perhaps with the exception of the Commerce Clause, what keeps the nation together is the Privileges and the Immunities Clause, and it is our contention that Pennsylvania as a state suffers a trespass against it when its citizens’ privileges and immunities are violated. The support for that proposition, first, I think is in Ward v. Maryland. Also, in footnote 5, Mr. Justice Marshall’s opinion in Austin where James Madison requested information on what is to prevent the trespassers of one state against another state. The answer was the Privileges and Immunities Clause, that Pennsylvania has been independently harmed by the fact that there is a violation of the privileges and immunities of its citizens and I might add, in support of that proposition, this Court’s opinion in Travers v. Towne and Yale Manufacturing Company, there, there was a corporation whose act was nothing more than withholding the money of its employees. This Court permitted that corporation to assert the privileges and immunities of its employees. Now, Pennsylvania, I would like to add--
William H. Rehnquist: It was acting as a withholder and as a conduit of the money at least.
Lawrence Silver: Yes, but it did not allege that its privilege and immunities were being violated but that its employees’ privileges and immunities were violated, and their standing to raise that was sustained by this Court. I would add also, I think the answer is contained in Mr. Justice Marshall’s opinion at 6-62 in which it is said that the issue that privileges and immunities, in terms of maintaining peace between the states that the constitution seeks to establish is such an important issue that it has a high degree of judicial inquiry. That is language that I believe to be the converse in terms of the required level of standing. Now, Pennsylvania also asserts its interest parens patriae to represent its citizens, stand in the shoes of its citizens to seek a declaration that a statute of a sister state is unconstitutional.
William H. Rehnquist: Can you do that in the case where the other defendant is a state under the Eleventh Amendment?
Lawrence Silver: I think so, Your Honor, because in Pennsylvania v. West Virginia, West Virginia passed a statute which said that before you export natural gas to any other state, you must ensure that the demands of West Virginia are first satisfied. Pennsylvania, by its self as well as in behalf of its citizens’ parens patriae together with Ohio, commenced original actions in this Court seeking a declaration that the statute was a violation of the Commerce Clause and this Court permitted Pennsylvania in that case to seek a declaration that a sister state statute was unconstitutional. The question that you raise in addition to the one that I think I have tried to answer is the other aspect and that is the Eleventh Amendment. The Eleventh Amendment only precludes, as I understand it, money judgments as against a sister state except the area under the exceptions of ex parte Young but that only--
William H. Rehnquist: Ex parte Young does not involve any judgments of any kind against the state. It is an injunction against state officials.
Lawrence Silver: An injunction, but I would assert, first of all, that the Eleventh Amendment does not only preclude suits against states but only suits by individuals against states.
William H. Rehnquist: Would it not preclude a suit where the state is really not suing in the classical boundary sense or water diversion sense but, instead, really on behalf of its own citizens in a parens patriae capacity?
Lawrence Silver: Your Honor, I think that first of all, as I have said, that the trespass of the Privileges and Immunities Clause as to its citizens is an independent and separate trespass in Pennsylvania, as I think the opinion in Austin supports that proposition.
William H. Rehnquist: It certainly does not say so.
Lawrence Silver: I agree, not in a clear language but I think that the history of the Privileges and Immunities Clause in this Court’s treatment of it would certainly support that proposition. In addition, I do not think that the Eleventh Amendment comes up in the New Hampshire v. Louisiana where the state is really not acting in its sovereign capacity but seeks an avoidance of the Eleventh Amendment and there cannot be an assertion that Pennsylvania is trying to walk around the Eleventh Amendment by some act of an assignment of bond claims as there was in New Hampshire v. Louisiana.
William H. Rehnquist: But, nonetheless, it is perfectly clear that a group of citizens of Pennsylvania could not get together and sue New Jersey in the Federal Court.
Lawrence Silver: For two reasons, first of all, they may be able to sue an officer.
William H. Rehnquist: Right.
Lawrence Silver: But that is an Eleventh Amendment problem.
William H. Rehnquist: For New Jersey.
Lawrence Silver: That resolves the Eleventh Amendment problems, Mr. Justice Rehnquist. It does not resolve the problem created for those people under 28 USC 1341, the Anti-Tax Injunction Statute, which precludes a citizen from utilizing the Federal Courts to enjoin a tax in Federal Courts unless there is a plain speedy remedy.
William H. Rehnquist: But those are two reasons where citizens of Pennsylvania cannot sue the State of New Jersey.
Lawrence Silver: That is correct.
William H. Rehnquist: We certainly should not, under our regular jurisdiction, simply allow that to be circumvented in a dressed-up original action here.
Lawrence Silver: Your Honor, I do not think it is a dressed-up original action in a sense that 28 USC 1341 specifically limits its operations to the District Courts implying, I think, the congressional intent that where there is a dispute between the states, that the state may clearly go to this Court, that to suggest that it is an Enron to stand the jurisdiction of this Courts on its head and that this is the perfectly proper place to go because Pennsylvania, as I intend to demonstrate in the argument, has suffered an injury in addition to the injury suffered by its citizens.
Harry A. Blackmun: Mr. Silver, somewhere in your argument, would you refer to Massachusetts against Missouri? This is heavily relied upon by New Jersey and not cited in your brief. I want to be sure, I know your answer to that. It does not have to be now. Whenever you get to it.
Lawrence Silver: Okay, I would assert also that I think that as to the merits of the case, in terms of once the court reaches the issue, New Jersey has conceded with one exception, that their statute is precisely similar to the statute declared by this court to be unconstitutional in Austin, except with one aspect and that aspect is that the use of the money is to go to transportation purposes. This Court in a long line of opinions has said that there are really two aspects to any tax. The first aspect is the imposition. The second aspect is the use. And, the Court has often said that whatever the use is, if the use is improper, we would enjoin the use but an improper use will not declare unconstitutional, a proper tax and, likewise, I would assert that the only assertion by New Jersey to distinguish their act is one that is really relevant. Going back to the issue of the original jurisdiction of this Court in terms of the retroactive relief that we seek, the Pennsylvania gave a tax credit, it does give a tax credit, to all of its citizens who pay income tax to another state, I might add that every state which surrounds Pennsylvania, has domestic income tax with the exception of New Jersey. This is a tax credit, Your Honor. Now, we do provide for a tax credit as to all states. I think that Pennsylvania has within its constitutional powers, as was stated by Justice Marshall in Austin, has the power and the authority to grant such a tax credit. The fact that its tax credit also creates harm for it does not preclude it from complaining for one retroactive relief and the money judgment in this court. Yes, Mr. Justice Powell?
Lewis F. Powell, Jr.: But certainly, it would not require to grant the tax credit, would it?
Lawrence Silver: No, Your Honor, it does not.
Lewis F. Powell, Jr.: So it was voluntary political action on the part of Pennsylvania.
Lawrence Silver: That is correct.
Lewis F. Powell, Jr.: Can a controversy within the meaning of the constitution between states arise or a state voluntarily not under any constitutional compulsion brings abode now what you call is a controversy?
Lawrence Silver: I think so, Your Honor. If a state has the power to do something, it need not release that right and power to accommodate the unconstitutional acts of a sister state. If Pennsylvania has the right to act properly in this way and does act within its power, and by the exercise of its proper power, is harmed by the constitutional acts of another state, I think that it does create a controversy. Pennsylvania need not accommodate or surrender its proper right to accommodate the unconstitutional acts of a sister state. Now, the alternative that Pennsylvania could do, Pennsylvania could amend its statute and say “we will give you a tax credit for every state except New Jersey because we think their statute is unconstitutional.” That is the very type of conduct that the Privileges and Immunities Clause was designed to prohibit retaliatory actions by one state against another state and, in fact, I would even suggest there is a possibility that if we passed such a tax exemption exempting only New Jersey citizens, that Pennsylvania would also be in violation of the Privileges and Immunities Clause, if not of the Equal Protection Clause by singling out New Jersey but until New Jersey statute is declared unconstitutional, Pennsylvania has of course the right to give such a tax credit. That it may be harmed as a consequence does give it the right to complain in a Court. Now, the reasons for the retroactive application are set forth in our brief, but New Jersey was unnoticed certainly at the time of the passage of the Act, certainly at the time of the filing of the Austin case, and certainly at the time, this Court issued its Austin decision and it is a constitutional tort feaser. It should not be permitted to maintain the benefit that it has achieved by reason of its unconstitutional acts and, therefore, we would assert that it is not only within the power but the proper power of this Court to say to New Jersey “you have unconstitutionally collected a tax and you may not be able to keep that tax.” To do otherwise were to basically encourage states to come so close to violating the Privileges and Immunities Clause that if they are wrong, they get to keep the bounty which, in Pennsylvania’s case at this point, is approximately $29 million. I would say that—
Harry A. Blackmun: Part of the individual taxpayer is entitled to eat into that bounty? Can they get it back?
Lawrence Silver: Your Honor, they took a tax credit in Pennsylvania for which they were relieved of tax liability in Pennsylvania.
Harry A. Blackmun: If they kept their tax back in New Jersey, is that not tax come in Pennsylvania when they get it back.
Lawrence Silver: Whether it is a taxable income is not an easy question, but we would assert that it would require an amendment of the prior return because the prior return would show a tax credit.
Harry A. Blackmun: There will be the Statute of Limitations all over that.
Lawrence Silver: We should hope not, Your Honor. I believe it is a three-year Statute of limitations.
William H. Rehnquist: If Pennsylvania should succeed in its efforts in this Court to get the money back, could New Jersey plead the judgment of this Court in an action by individual taxpayers of Pennsylvania seeking to recover moneys as were done by the individual taxpayers in Austin?
Lawrence Silver: I should think so, Your Honor.
William H. Rehnquist: Why?
Lawrence Silver: Because first of all, the judgment of this court, if we would get all the relief that we request, would first have to determine Pennsylvania’s prior right to the tax moneys.
William H. Rehnquist: Right.
Lawrence Silver: And that judgment, therefore--
William H. Rehnquist: But then you want money too, do you not?
Lawrence Silver: Certainly.
William H. Rehnquist: And you want money not to go back to the individuals who paid the New Jersey tax but you want money to go into the coffers of the Pennsylvania State Treasury.
Lawrence Silver: That is correct, Your Honor, because it is the coffers of the Pennsylvania State Treasury which effectively has been diverted to New Jersey.
William H. Rehnquist: But then, why when the individual taxpayer comes and sues the State of New Jersey and says “your tax was unconstitutional,” and New Jersey says “we have already paid money into the general fund of Pennsylvania,” why should he not be able to answer and says “fine, that is great for the State of Pennsylvania but this came out of my pocket and I got to get it right to get it back in my pocket”?
Lawrence Silver: As I said, I think the judgment of this Court would determine that Pennsylvania has, since the funds were diverted from it and the judgment of this Court would have to make that determination in order for us to be successful, that that judgment could be pleaded that the individual taxpayers do not have the right following a judgment of this Court.
William H. Rehnquist: How could we foreclose individual taxpayers who were not parties to this action?
Lawrence Silver: I guess this is the notion of I think collateral estoppel, Your Honor.
William H. Rehnquist: Well, it is a rather unique version of collateral estoppel.
Byron R. White: I am not sure it would be that. I admit that they would not state a cause of action.
Lawrence Silver: That is right. I am sorry. I think you are right. It is not collateral estoppel. I think you are right, Mr. Justice White, and that is that they do not have the right to the money and that this Court would determine that Pennsylvania’s right for security.
Byron R. White: That the money would never end up in their pocket. It would either end up in New Jersey’s or Pennsylvania’s pockets.
Lawrence Silver: That is right.
Byron R. White: You do not pay the tax to one or the other jurisdiction.
Lawrence Silver: That is correct. That was the point of Mr. Justice Blackmun’s dissent in Austin.
William H. Rehnquist: Even though in Austin the individual taxpayers got the money back?
Lawrence Silver: That remains to be seen, Your Honor. I am not sure that that did occur. I will allow--
Byron R. White: At any event, even if you cannot get the money you want to stay in court and have the law invalidated.
Lawrence Silver: Certainly. We certainly want, first, the prospective relief to enjoin the statute, and I just might add that if this court would grant leave at least as to what I consider to be the easier issue as to the declaratory and injunctive relief, we would file then a motion for preliminary injunction to enjoin possible retroactive question after January 1 of this year because, at that time, again the returns will start being filed for the tax year of 1974. In order to avoid a much more difficult collection problem that already exists, I would file at that time a motion for preliminary injunction. Now, I think the question, although I really have not addressed that Mr. Justice Blackmun in those terms in your request that I address myself to Massachusetts v. Missouri has really been answered in the dialog between Mr. Justice Rehnquist, Mr. Justice White, and myself in that the question in Massachusetts v. Missouri was the mutual exclusiveness of the claims and what I think we have been talking about is whether or not the claims of the taxpayers and the claims of Pennsylvania are mutually exclusive. We claim that they are, that since the moneys were diverted from the Treasury of Pennsylvania and, in fact, if the court is going to have retroactive relief in terms that the Pennsylvania taxpayers just the administrative problem of returning it to 60,000 Pennsylvania taxpayers over a period of three years, would be much easier to serve than Pennsylvania’s attempt to collect that money, if the money went to the pocket from which it was taken, and that is Pennsylvania Treasury. And really, what the issue involved in Massachusetts v. Missouri is an issue relating to mutual exclusiveness, and what I think the Court’s decision in that case was that the issue between the states could not be resolved by this Court because both Courts, although could come up with inconsistent judgments, those inconsistent judgments were not necessarily mutually exclusive. The only other question that is raised, I believe, by New Jersey’s brief that I wish to deal with is the issue as to whether or not this Court can give a money judgment, and I think that it has in the case of Virginia v. West Virginia which is not cited in our brief but it is at 38-202 and has ordered the judicial sale for the purpose of satisfying a possible judgment in South Dakota v. North Carolina at 192-286. Also, I think this Court has always been troubled I believe over its ability to execute judgments in original actions and I think, I would refer to this Court’s opinion in Griffin v. Thompson which Mr. Justice Daniels said at 43 US 244 that there is an inherent power in every Court to exercise and execute upon its judgments and, frankly, I think he says without this power, Courts would be wholly impotent and useless and that this Court has the power under its original jurisdiction to establish whatever necessary common law requirements are to effectuate the judgment, and I think the assertion that there is an ability to effectuate this Court’s judgment is a red herring case. Let us get the judgment I think and then worry about how to execute it. I think there is an argument that New Jersey’s public officials who have to obey the constitutional laws of the United States would have to, under their oath, obey the judgment of this Court. I would reserve any remaining time for rebuttal.
Warren E. Burger: Mr. Skillman?
Stephen Skillman: Mr. Chief Justice and may it please the court. This matter is before the Court on a motion for leave to file an original action. The sole issue properly before the Court, therefore, is whether the Court has original jurisdiction over this matter. It is the position of New Jersey briefly stated that this matter does not lie within the original jurisdiction of the Court because the State of Pennsylvania has no cause of action against New Jersey. Its brief, in support of the motion for leave to file, relies exclusively upon the Equal Protection Clause of the Fourteenth Amendment and Article 4 Section 2 of the Constitution. It is clear that these clauses offer protection only to individuals, in this case individual taxpayers, and not the states. If anyone’s rights under these clauses have been violated, it is the Pennsylvania residents who have paid the New Jersey commuter benefits tax and not the Commonwealth of Pennsylvania nor may the Commonwealth pursue this matter on behalf of its citizens as parens patriae. It has been suggested by counsel for Pennsylvania that if there has been some type of violation of the constitutional rights of the citizens of the Pennsylvania that there has, therefore, been a trespass of some sort upon the Commonwealth of Pennsylvania. No cases are cited for this proposition and its consequences would be rather breathtaking. This court has had hundreds upon hundreds of interstate tax cases coming forth through the years not only under the Privileges and Immunities Clause, but under the Equal Protection Clause and of course, most frequently in the business context, under the Commerce Clause. If this case comes within the original jurisdiction of the Court because there has been a violation of the constitutional rights of the citizens of Pennsylvania and, therefore, a trespass upon the Commonwealth of Pennsylvania, it would be difficult to see how all the rest of the interstate tax cases involving not just the Privileges and Immunities Clause but also the Protection Clause and Commerce Clause would not also come within the Court’s original jurisdiction and greatly expand that jurisdiction. Now, there also is a significant Eleventh Amendment aspect to the attempt by the Commonwealth of Pennsylvania to bring this case as an original action insofar as they seek a judgment for money damages against the State of New Jersey. It is clear that, under the Eleventh Amendment, the individual Pennsylvania taxpayers could not bring suit in Federal District Court for the collection of any retroactive tax benefits. It, therefore, should be equally clear that the Commonwealth of Pennsylvania cannot dress this matter up as an original action and circumvent the bar of the Eleventh Amendment and seek a money judgment against the State of New Jersey. It was essentially for these reasons.
Potter Stewart: Your brother cited to us a couple of cases which he says are cases of original jurisdiction of this Court I think, one in 238 US and another in 192 US, in which he says the Court has entered money judgments against the state, but I suppose the plaintiff in that case was the state suing on its own behalf and not on behalf of its citizens.
Stephen Skillman: That is correct. The main precedent on that particular point is the case of Virginia v. West Virginia where, at the time, the State of West Virginia was established. There was an allocation between the two states of the then existing bonded indebtedness of the State of Virginia. Clearly, a cause of action of the State of Virginia and the Court did recognize that a money judgment might be entered under those extraordinary circumstances. Here, however --
Potter Stewart: That is in 238 US, is it?
Stephen Skillman: I believe that is the latter of the two cases in 238. The other case is the South Dakota v. North Carolina case where I believe over a sharp dissent, South Dakota was permitted to take an assignment by way of gift of a bonded indebtedness between certain of its citizens and the State of North Carolina and to sue under that but, again, it was at the point that the completed gift was made it was an obligation between the state and the other state. Here, on the other hand, it is clear that the obligation, if any, is an obligation that would run between the taxpayers of the Commonwealth of Pennsylvania and the State of New Jersey. So, that extraordinary form of relief is not available here. New Jersey relies very heavily, as indicated in its brief, upon Massachusetts v. Missouri where the Court found that the interstate tax conflict involved there did not fall within its original jurisdiction. The Court specifically held that no justiciable controversy was presented by Massachusetts’ contention that the Missouri Taxing Authorities had improperly refused to exempt the assets of the estate of a Massachusetts domiciliary from the Missouri taxes, a very similar situation to the one we have here where the Commonwealth of Pennsylvania is claiming that notwithstanding the credit provisions of its own laws that the State of New Jersey should not have enacted a statute which would bring those credit provisions in to play.
William H. Rehnquist: But the underlying hypothesis, as I understand it, in Massachusetts v. Missouri was that each of the states could tax the particular estate consistently with the constitution. Here, I take it, Pennsylvania takes the position that New Jersey cannot consistently with the constitution impose this tax on citizens of Pennsylvania.
Stephen Skillman: I do not think there is any question under the Travers and Chaffer case that two states could impose a tax upon the same income, and I think what the Court was referring to there in terms of legal mutual exclusivity was one where the constitution bars double taxation. Here, we have not constitutional bar against double taxation. We have an argument that there may be a violation of the Privileges and Immunities clause by virtue of the imposition of New Jersey’s tax because of the particular tax structure of New Jersey but no inherent or intrinsic constitutional bar against double taxation, and I think that that is the main response to it.
William H. Rehnquist: Do you think Massachusetts v. Missouri then turned on the concept of the bar of double taxation or the claim that those two states could not tax the same estate?
Stephen Skillman: I think partly on that, and also I think that the opinion also should be read partly as an attempt to explain what the Court had held only a few months before in Texas v. Florida where they had entertained an original action in a case involving five different states seeking to tax the estate of a single dissident, and I think that the mutual exclusivity also was meant to deal with that problem and to try and limit the parameters of that rather unusual case which Justice Frankfurter in dissenting had expressed fear might greatly expand the number of original actions being brought before the --
Harry A. Blackmun: It was the Hetty Brown Estate or something. Hetty-somebody, was it not? Hetty Green?
Stephen Skillman: Green, I think is the name. It is the name that comes to mind.
Byron R. White: But nevertheless, the claim here is that the constitution prevents New Jersey from imposing the tax in this case.
Stephen Skillman: That is certainly Pennsylvania’s claim, yes. It is true and recognized that the constitutional claims which Pennsylvania seeks to advance on behalf of its citizens would, if sustained by this Court, result in an increase in the tax revenues of the Commonwealth of Pennsylvania but this would be equally true in almost any case in which a state taxation provision were declared invalid because credits and deductions for taxes paid to other taxing authorities are so common place in the taxing schemes of all states that this would be a very frequently consequence of any declaration of unconstitutionality of a tax. So, again, if this is a foundation for the Commonwealth of Pennsylvania proceeding directly against the State of New Jersey, the same jurisdictional principle would extend to the great majority of interstate tax disputes that come before the Court, that have come before the Court, through the years and with a few unusual exceptions of Massachusetts v. Missouri and Texas v. Florida have been brought by the individual taxpayers who claim that their individual constitutional rights had been violated. Now, while Pennsylvania’s proposed complaint only mentions the Equal Protection and Privileges and Immunities Clauses, their supporting brief refers to the water diversion and escheat cases where the Court has fashioned what is called a federal common law in its role as arbitrar of interstate disputes. The short answer to Pennsylvania’s reliance upon those cases, I think I have already given, and that is that neither Austin v. New Hampshire nor any other state tax case with a possible exception of Texas v. Florida has been decided on that type of a basis. However, if the Court were to conclude that these cases were the appropriate jurisdictional framework for resolving this matter, we would ask that the mater on its merits also be treated as an interstate dispute to be resolved in accordance with principles of federal common law. In other words—
Warren E. Burger: We will resume there at 1:00. You may continue.
Stephen Skillman: Mr. Chief Justice and may it please the Court. I would like to comment briefly if I may upon the presentation and argument of the Commonwealth of Pennsylvania. I think that the most salient feature of that presentation is that the Commonwealth relies upon the water diversion, escheat cases and other cases in which the Court has fashioned a general federal common law in its role as arbitrar between the states in the federal system. However, having established, as they conceive it, the jurisdiction of the Court under these cases they then abandon them and on the merits instead of relying upon principles comparable to those in the water diversion cases or asking the Court to fashion principles similar to those in the water diversion or escheat cases. On the merits, they then turn around and ask the Court to consider this case as one involving denial of constitutional rights of individual taxpayers of the Commonwealth. The State of New Jersey would have no objection to the Court entertaining under its original jurisdiction, this matter under principles comparable to those that have been fashioned in the water diversion or escheat case. It would require rewriting of a good deal of constitutional history since these cases have previously, with one or two exceptions, been considered under the Privileges and Immunities and Equal Protection and Commerce Clause as applicable to taxpayers, but New Jersey would have no objection to this area of interstate tax disputes being reconsidered under those principles and under the original jurisdiction of the Court.
William H. Rehnquist: Do you mean that it kind of transfered all disputes about the authority of the states to levy taxes under interstate commerce from other Courts to this Court under its original jurisdiction?
Stephen Skillman: At least to the extent that those cases properly may be viewed as involving a fight between the states as distinguished from essentially fights between taxpayers which, again, goes back to the merits of the case.
William H. Rehnquist: But if this can be viewed as a fight between states, what interstate commerce taxation problem cannot be?
Stephen Skillman: I think that that is the problem that the Commonwealth has and it is seeking to proceed in that fashion. All we are saying at this point is that we are asking them to be consistent. If they are asking the Court to entertain original jurisdiction under the analogy of these other cases, then we would ask that the merits also be considered under the analogy of those cases and we would urge that if the case were so considered, and I am stating this in a hypothetical really Justices, that if the case were considered, the State of New Jersey would have a very persuasive case. There is a tremendous outflow of money from New Jersey residents to the States of New York and Pennsylvania in a very small inflow of money under the statutes that are under the statute that is involved in this case and in the comparable statute that is applicable to the State of New York.
William H. Rehnquist: Well, then we presumably would have not just New Jersey against Pennsylvania but we would have to join New York and Delaware and Maryland so that everybody could be heard from.
Stephen Skillman: There are no such taxes comparable to those involved here applicable to Delaware and Maryland. There is a comparable tax under a different tax statute applicable to the State of New York. So, it would be a case involving certainly the States of Pennsylvania and New York.
Byron R. White: Suppose that we had granted originally the motion for leave to file, could you not be making much the same argument to support a motion to dismiss or a motion for judgment on the pleadings, if you had made one?
Stephen Skillman: On the jurisdictional point?
Byron R. White: No, just for judgment in your favor on the grounds that maybe they have got standing but they are just not entitled to the judgment.
Stephen Skillman: That this plaintiff does not have a cause of action?
Speaker: Yes.
Stephen Skillman: Yes, I definitely we would be making --
Byron R. White: That it is a cause of action.
Stephen Skillman: Yes, we would be making the same argument.
Byron R. White: And I suppose if your paper, whatever you filed, you would not objectively construe to include a motion for judgment on the pleadings. It is a motion to dismiss really.
Stephen Skillman: It is a brief in opposition to their motion for leave to file, but I do not think—
Byron R. White: You have not filed an answer.
Stephen Skillman: We have not filed an answer.
Byron R. White: Because there has not been a complaint file.
Stephen Skillman: That is right. The motion for leave to file has not been acted upon.
William J. Brennan, Jr.: While counting, Mr. Skillman, if we were to disagree with you and we were to grant the motion for leave to file, what follows in this case? What kind of an answer can you give us that you have not already given us in resisting the motion for leave to file?
Stephen Skillman: That would certainly depend on what the Court said as to Pennsylvania’s status.
William J. Brennan, Jr.: The bottom line is the motion is granted. Let us say that is the only line. That is all we do.
Warren E. Burger: Just an order.
William J. Brennan, Jr.: Just an order, then what happens?
Stephen Skillman: Well, I think that we would give a series of responses in the disjunctive. I think that the first response we would give would be comparable to the one that we have already have given.
Speaker: You have motion to dismiss and you said precisely what you are now saying.
Stephen Skillman: Pennsylvania has no cause of action. I think that we would have to, in order to cover ourselves if I may put it that way, also argue on the merits and distinguish the New Jersey situation from the New Hampshire situation involved in Austin just on the contingency that the Court might—
William J. Brennan, Jr.: At least with all the arguments below, would there be any role for a master to play, for example, in a case like this?
Stephen Skillman: Yes.
William J. Brennan, Jr.: You would?
Stephen Skillman: I think that once the court recognize that Pennsylvania has standing to raise the constitutional contentions of its taxpayers or, if I put it in a different way, if this case were brought in what we could conceive to be the proper forum that there are a number of factual issues that would need development.
William J. Brennan, Jr.: Can you suggest what they are?
Stephen Skillman: One is how New Jersey goes about funding the interstate transportation projects that it does fund with the revenues derived from this tax. The Court recognized in Toomer versus Witsell that differential tax burden upon residents and non-residents in a given tax is not per se intrinsically, automatically unconstitutional, rather if there is some reasonable basis for it, some reasonable basis for it, some reasonable justification for the disparity, it may be upheld.
Byron R. White: I do not think there is any area in the between denying motion for leave to file and a full blown trial of the merits. Do you think there is any room for holding that they have never seen a cause of action?
Stephen Skillman: I do think there is room for that. I understood the inquiry to be what our response would be if the Court were to grant leave to file and ask us to address the merits but not indicate any ruling on the standing question.
Byron R. White: To dismiss the case?
Stephen Skillman: As long as we were able to reserve the right to speak to the merits should that motion be denied.
Byron R. White: You might file an answer and that is the decision of the Court.
Stephen Skillman: Yes but, as I say, I think we would cover that in the disjunctive, first of all, as to Pennsylvania’s claim of its own which I think would be saying essentially the same things we are saying now but--
William J. Brennan, Jr.: And it would be only if you lost out on all those motions, after all the pleadings and then we get to the point where we have to decide what point of action.
Stephen Skillman: And we would have a number of factual issues. First of all, as to the allocation of the revenues.
William J. Brennan, Jr.: New Jersey still does not have an income tax, does it?
Stephen Skillman: No, it is still trying.
William J. Brennan, Jr.: It is trying awfully hard, but rather unsuccessful.
Stephen Skillman: That they may eventually come and it would be a very—
Byron R. White: I do not suppose you can say what New Jersey would do if Pennsylvania decided that it would not give a credit.
Stephen Skillman: I think New Jersey would certainly have to reconsider its position on this tax very substantially.
Byron R. White: I suppose you could say there is one thing it would not do, and that is to tax everybody or would a possibility? You would just quit exempting New Jersey-ites so that Pennsylvania would then give the credit?
Stephen Skillman: New Jersey has been striving for the enactment of an income tax for a long time, so it would be highly speculative as to what the consequence of that would be. As to Pennsylvania’s granting of the credit in this situation, and I do not want to go into the merits further than I really should but I should just note, that this was not something that New Jersey conjured up in the middle of night and did without consultation with Pennsylvania before this tax was enacted, and it was enacted right on the same time that Pennsylvania enacted its income tax. There were discussions in a conference between the governors of the respective states, their personal counsel, and the attorney generals of those states. So this is not, at least it was not initially, the type of conflict or attempt by the State of New Jersey to raid Pennsylvania tax revenues that might have been portrayed and, again, that would be another area that factually would have to be explored if the court were to reject our contention that Pennsylvania does not have standing to pursue this matter on behalf of its taxpayers. Thank you.
Warren E. Burger: Mr. Silver?
Lawrence Silver: Your Honor, just very briefly I, during lunch or recess, would like to further amplify my answer to Mr. Justice Rehnquist’s remark or questions to me. There is no doubt that New Jersey did consult with Pennsylvania and extended certain courtesies, but I think this Court should know that, first of all, their tax is almost a mirror image of ours. In fact, some of our embarrassment, the same typographical and grammatical errors that appear on our Act also appears in New Jersey’s Act. I think it is essential and important to know that every single time, we have changed the rate, which has only been two times that initially it was 2.3% and New Jersey had it at 2.3% and when we changed it to 2% New Jersey immediately changed theirs too and that I think, in answer to your question Mr. Justice Rehnquist, the target here has been Pennsylvania and not its citizens and truly, in support of this position, I would rely on Mr. Justice Blackmun’s dissenting opinion. One of the reasons, one might ask is why has not a citizen attacked it? Because, if he attacks the statute and he is successful, he pays the same amount of money in Pennsylvania by reason of what New Jersey has done in terms of retaliation and it is Pennsylvania’s Treasury that is being harmed by this statute.
William H. Rehnquist: Are you being animus against Pennsylvania as a sovereign entity rather than just to decide to collect as much money as possible?
Lawrence Silver: Well, Your Honor, this statute does not tax all non-residents and that is a point that I think should be emphasized. This tax statute says the Commissioner of Transportation shall select a border state which has a critical transportation problem and, under this statute, they did not pick Delaware or New York. They only picked Pennsylvania and the rate is the exact same rate as Pennsylvania’s rate. It is, and it was enacted right after our tax was acted. So, it is a rate by New Jersey, a courtesy, I agree but nonetheless a rate upon the Treasury. A courteous rate, but nonetheless an unconstitutional one. And although we might have gotten into intellectual discussions about parens patriae, etcetera, the primary argument which I had in my brief and relied on it on perhaps more academic arguments but I think arguments that are meritorious, but I think the easier argument is Pennsylvania is the real party harmed.
Warren E. Burger: With the argument the taxpayer’s suit raising the Equal Protection point that you seem to be hinting at?
Lawrence Silver: Well, it might be, but New Jersey’s Courts could very easily adapt Mr. Justice Blackmun’s position in his dissent and say “you have no standing because you have no injury, because if you win, you lose because you pay the money.”
Warren E. Burger: This was a constitutional decision. We could always take care of that, could we not?
Lawrence Silver: Yes, Your Honor, in three years or so when the retroactive relief we would be seeking would be many more millions of dollars than it is already, and I might add, we have waited three years and I think the answer is really contained in Mr. Justice Brennan’s statement, there has been substantial efforts to get New Jersey to pass an income tax, and I concede that if they tax their citizens the same way they are taxing our citizens, we would not have the same constitutional underpinnings for this argument. It became abundantly clear in July, Mr. Justice Brennan, that New Jersey was not going to pass an income tax, and in August we filed our action. And, Mr. Justice Rehnquist, if I just may say one more point, this is not a subtle attempt to utilize the original jurisdiction of this Court to vindicate what is essentially a private right. This is not an attempt like in New Hampshire v. Louisiana to take an assignment of bonds but it is an attempt to rectify and to protect Pennsylvania’s fisc. It is a direct interference with Pennsylvania’s interest. Now, to do that, they must assert its unconstitutionality and, upon that, must be the infringement to its citizens or the infringement, as I have suggested, to itself.
William H. Rehnquist: But, of course, Pennsylvania has had within its own power at all times to prevent that injury. How about the old common law maxim of volenti non fit injuria that if you have it within your own power to prevent the harm, you cannot come to court and complain about it?
Lawrence Silver: I think that the kind of harm we could prevent is in the nature I think of the last clear chance rather than if you have the constitutional power to do something properly and you would exercise that power within your right to avoid the unconstitutional acts of another. I think that New Jersey has relied on what is a floodgates argument, that if the Court opens itself up to this case there will be a floodgate problem. I think not, if you grant all of the relief that we request and even if you grant part of the relief, but I think the issue that we have said is that what must be prevented is for a state to enact a statute which so clearly comes close to constitutional violations, that all we ask is that if a state does violate the constitution that it pay back the money that it has improperly got, that is not a penalty but that is a substantial deterrent that states should and I ensure you will consider in the enactment of legislation in the future, and by granting that relief states will steer clear of the kind of constitutional violations that have been suffered in this case. I would just respond to one matter that came up in argument before lunch. I think that the matter that their brief in opposition can be treated as a motion to dismiss and I think that the arguments can be resolved on the merits at the present posture on the legal issues. Certainly, regardless of what New Jersey would do in terms of an answer, we would file a motion for file for summary judgment or an alternative judgment on the pleadings of waiting their answer, but the issue as to the constitutionality of a tax is a legal question. This Court can look at the statutes without any reference to any facts. The statue is clearly there. The only argument I just would, not reiterate but just, remind that I made is the fact that New Jersey may use this tax for transportation purposes does, if the taking is wrongful to begin with, the use does not save it even if the use were as a donation to the fisc of Pennsylvania, as meritorious as Pennsylvania would find that to be, we would still say that such a meritorious use, a donation to our Treasury would not save the unconstitutional taking. Thank you.
Warren E. Burger: Thank you, Gentlemen. The case is submitted.